TO BE PUBLISHED


                 ,$Uyrr11TP 01,ourf of
                               2008-SC--000962-KB



 KENTUCKY BAR ASSOCIATION,                                            3 3/09 . . . __L~ 1Clae.lsu D.C.
 CLE COMMISSION                                                          MOVANT


V.                            IN SUPREME COURT



ADAM BOYD BLEILE                                                   RESPONDENT


                             OPINION AND ORDER


        On December 8, 2008, this Court entered a show cause order directing

Respondent, Adam Boyd Bleile, to explain why he should not be suspended or

otherwise sanctioned for failure to certify completion of Continuing Legal

Education (CLE) requirements . Respondent filed a timely response to the show

cause order, admitting that he had not fulfilled his CLE requirements for the

2007-2008 educational year, as required by SCR 3 .661(1) . Respondent asks

for leniency and asserts that he failed to fulfill his CLE requirement because he

took online classes not approved and exceeded the number of allowable hours

for online classes by .25 hours. In his request for leniency, Respondent notes

that he has at least one pro bono case pending at all times .

       The KBA's CLE Commission has filed a reply to Respondent's response,

stating in effect, that:
    "    Respondent's name was one certified to this Court as being in non-

         compliance with the minimum annual continuing legal education

         requirements (MCLE) of SCR 3 .661 for the 2007-2008 educational year.

    "    Respondent was sent five written notices concerning his MCLE

         requirement deficiency, dated May 1, 2008 ; July 21, 2008 ; August 26,

        2008 ; September 19, 2008; and October 1, 2008 .

"       Respondent is deficient 1 .75 CLE credits for the 2007-2008 educational

        year.

        Respondent states in his response that he participated in an online

        program on July 1, 2007, sponsored by the American Law Institute-

        American Bar Association (ALI-ABA), entitled "Creative Ways to Prove

        Your Case 8. Disprove Theirs : A Quick Course for Personal Injury

        Lawyers." When he discovered that his CLE record did not reflect

        credits received for this course, he contacted ALI-ABA by email to

        determine the Kentucky Activity Number for the program . An ALI-ABA

        representative informed Respondent that the course "has expired with

        Kentucky and should have been taken down from our website."

"       On September 26, 2008, Respondent informed former Assistant Director

        for CLE Jane Herrick of this situation by email . Ms. Herrick informed

        Respondent that he could seek to have the program accredited for 2 .0

        credits, but that doing so would not bring him into compliance.

"       While members of the Kentucky Bar may receive credit for completing or

        participating in an accredited technologically transmitted activity, there
       is a maximum of six credits that may be applied to meet MCLE during

       an educational year . SCR 3.663(7) . Respondent already had 4 .5

       technological CLE credits . Therefore, even if the ALI-ABA program was

       accredited for 2.0 CLE credits, Respondent would only be eligible to

       receive 1 .5 credits and would remain .25 credits deficient .

       The Commission requests this Court find Respondent has failed to show

cause why he should not be suspended or otherwise sanctioned for failure to

acquire sufficient CLE credits for the 2007-2008 educational year. The

Commission recommends a $175 .00 fine in lieu of suspension if Respondent

cures his deficiency within thirty (30) days, and prohibiting Respondent from

obtaining a "non-hardship" time extension under SCR 3 .667(2) for the

educational year ending June 30, 2009 and for the year ending June 30, 2010 .

      After considering the Respondent's response to this Court's Show Cause

Order, and the Movant's reply thereto, this Court finds that Respondent has

not given a legally satisfactory reason why he should not be sanctioned under

SCR 3.669(4) . However, due to the extenuating circumstances surrounding

Respondent's noncompliance with his MCLE requirements, this Court will

impose a fine in lieu of suspension .

      ACCORDINGLY, IT IS HEREBY ORDERED THAT:

      (1) Adam Boyd Bleile must pay a fine of $175.00 to the Kentucky Bar

           Association for failure to comply timely with the minimum CLE

           requirements for the 2007-2008 educational year .
(2)   Respondent shall earn sufficient credits to cure the deficiency within

      thirty (30) days of this Order, and that such credits be applied back

      to cure the deficiency for the educational year in question. Should

      Respondent fail to earn sufficient CLE credits to cure his MCLE

      deficiency within the time prescribed by this Court, this Court will

      suspend Respondent's license to practice law.

(3)   Under SCR 3 .667(2), Respondent must not apply for non-hardship

      time extensions for the 2008-2009 educational year (ending June

      30, 2009) and the 2009-2010 educational year (ending June 30,

      2010) .

All sitting. All concur.

ENTERED: February 19, 2009 .